     David H. Krieger, Esq.
 1   Nevada Bar No. 9086
     Shawn W. Miller, Esq.
 2
     Nevada Bar No. 7825
 3   HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
 4   Henderson, NV 89123
     (T) (702) 880-5554
 5   (F) (702) 967-6665
     dkrieger@hainesandkrieger.com
 6
     smiller@hainesandkrieger.com
 7
     Attorneys for Plaintiff
 8   WILLIE D. HENRY
                                     UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
     WILLIE D. HENRY,                                  Case No. 2:18-cv-01882-RFB-NJK
11
                        Plaintiff,                     [PROPOSED] STIPULATED
12                                                     PROTECTIVE ORDER
            v.
13
     EQUIFAX INFORMATION SERVICES,
14   LLC; DOVENMUEHLE MORTGAGE, INC;
     and EAGLE HOME MORTGAGE, LLC,
15
                        Defendants.
16

17          IT IS HEREBY STIPULATED by and between Plaintiff WILLIE D. HENRY
18   (“Plaintiff”) and Defendants EQUIFAX INFORMATION SERVICES, LLC (“Equifax”) and
19   DOVENMUEHLE MORTGAGE, INC (“Dovenmuehle”), collectively, the “Parties”, by and
20   through their counsel of record, as follows:
21          WHEREAS, documents and information have been and may be sought, produced or
22   exhibited by and among the parties to this action relating to trade secrets, confidential research,
23   development, technology or other proprietary information belonging to the defendants and/or
24   personal income, credit and other confidential information of Plaintiff.
25          THEREFORE, an Order of this Court protecting such confidential information shall be
26   and hereby is made by this Court on the following terms:
27          1.      This Order shall govern the use, handling and disclosure of all documents,
28
 1   testimony or information produced or given in this action which are designated to be subject to
 2   this Order in accordance with the terms hereof.
 3            2.    Any party or non-party producing documents or other materials in this action
 4   may designate such materials and the information contained therein subject to this Order by
 5   typing or stamping on the front of the document, or on the portion(s) of the document for
 6   which confidential treatment is designated, “Confidential.”
 7            3.    To theorder
                     See    extent any motions,
                                issued          briefs,
                                       concurrently     pleadings, deposition transcripts, or other
                                                     herewith.
 8   papers to be filed with the Court incorporate documents or information subject to this Order, the
 9   party filing such papers shall designate such materials, or portions thereof, as “Confidential,” and
10   shall file them with the clerk under seal; provided, however, that a copy of such filing having the
11   confidential information deleted therefrom may be made part of the public record. Any party
12   filing any document under seal must comply with the requirements of Local Rules.
13            4.    All documents, transcripts, or other materials subject to this Order, and all
14   information derived therefrom (including, but not limited to, all testimony, deposition, or
15   otherwise, that refers, reflects or otherwise discusses any information designated Confidential
16   hereunder), shall not be used, directly or indirectly, by any person, including Plaintiff, Equifax,
17   and Dovenmuehle, commercial or competitive purposes or for any purpose whatsoever other
18   than solely for the preparation and trial of this action in accordance with the provisions of this
19   Order.
20            5.       All depositions or portions of depositions taken in this action that contain
21   confidential information may be designated as “Confidential” and thereby obtain the protections
22   accorded other confidential information. The parties shall have twenty-one (21) days from the
23   date a deposition is taken, or fourteen (14) days from the date a deposition transcript is received,
24   whichever date is greater, to serve a notice to all parties designating portions as “Confidential.”
25   Until such time, all deposition testimony shall be treated as confidential information. To the
26   extent any designations are made on the record during the deposition, the designating party need
27   not serve a notice re-designating those portions of the transcript as confidential information.
28
                                                    2 of 7
 1   Any party may challenge any such designation in accordance with Paragraph 14 of this Order.
 2          6.      Except with the prior written consent of the individual or entity designating a
 3   document or portions of a document as “Confidential,” or pursuant to prior Order after notice,
 4   any document, transcript or pleading given “Confidential” treatment under this Order, and any
 5   information contained in, or derived from any such materials (including but not limited to, all
 6   deposition testimony that refers, reflects or otherwise discusses any information designated
 7   confidential hereunder) may not be disclosed other than in accordance with this Order and may
 8   not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this
 9   litigation; (c) counsel for the parties, whether retained counsel or in-house counsel and
10   employees of counsel assigned to assist such counsel in the preparation of this litigation; (d) fact
11   witnesses subject to a proffer to the Court or a stipulation of the parties that such witnesses need
12   to know such information; (e) present or former employees of the producing party in connection
13   with their depositions in this action (provided that no former employees shall be shown
14   documents prepared after the date of his or her departure); and (f) experts specifically retained as
15   consultants or expert witnesses in connection with this litigation.
16          7.         Documents produced pursuant to this Order shall not be made available to any
17   person designated in Subparagraph 6 (f) unless he or she shall have first read this Order, agreed
18   to be bound by its terms, and signed the attached Declaration of Compliance.
19          8.         Third parties who are the subject of discovery requests, subpoenas or
20   depositions in this case may take advantage of the provisions of this Protective Order by
21   providing the parties with written notice that they intend to comply with and be bound by the
22   terms of this Protective Order.
23          9.      All persons receiving any or all documents produced pursuant to this Order shall
24   be advised of their confidential nature. All persons to whom confidential information and/or
25   documents are disclosed are hereby enjoined from disclosing same to any person except as
26   provided herein, and are further enjoined from using same except in the preparation for and trial
27   of the above-captioned action between the named parties thereto.          No person receiving or
28
                                                    3 of 7
 1   reviewing such confidential documents, information or transcript shall disseminate or disclose
 2   them to any person other than those described above in Paragraph 6 and for the purposes
 3   specified, and in no event, shall such person make any other use of such document or transcript.
 4          10.     Nothing in this Order shall prevent a party from using at trial any information or
 5   materials designated “Confidential.”
 6          11.     This Order has been agreed to by the parties to facilitate discovery and the
 7   production of relevant evidence in this action.         Neither the entry of this Order, nor the
 8   designation of any information, document, or the like as “Confidential,” nor the failure to make
 9   such designation, shall constitute evidence with respect to any issue in this action.
10            12.      Inadvertent failure to designate any document, transcript, or other materials
11    “Confidential” will not constitute a waiver of an otherwise valid claim of confidentiality
12    pursuant to this Order, so long as a claim of confidentiality is promptly asserted after discovery
13    of the inadvertent failure. If a party designates a document as “Confidential” after it was
14    initially produced, the receiving party, on notification of the designation, must make a
15    reasonable effort to assure that the document is treated in accordance with the provisions of
16    this Order, and upon request from the producing party certify that the designated documents
17    have been maintained as confidential information. The designating party shall have the
18    burden of proving that any document designated as CONFIDENTIAL is entitled to such
19    protection.
20          13.     Within sixty (60) days after the final termination of this litigation, all documents,
21   transcripts, or other materials afforded confidential treatment pursuant to this Order, including
22   any extracts, summaries or compilations taken therefrom, but excluding any materials which in
23   the good faith judgment of counsel are work product materials, shall be returned to the Producing
24   Party. In lieu of return, the parties may agree to destroy the documents, to the extent practicable.
25          14.     In the event that any party to this litigation disagrees at any point in these
26   proceedings with any designation made under this Protective Order, the parties shall first try to
27   resolve such dispute in good faith on an informal basis. If the dispute cannot be resolved, the
28
                                                    4 of 7
 1   party objecting to the designation may seek appropriate relief from this Court. During the
 2   pendency of any challenge to the designation of a document or information, the designated
 3   document or information shall continue to be treated as “Confidential” subject to the provisions
 4   of this Protective Order.
 5          15.     Nothing herein shall affect or restrict the rights of any party with respect to its
 6   own documents or to the information obtained or developed independently of documents,
 7   transcripts and materials afforded confidential treatment pursuant to this Order.
 8            16.      The Court retains the right to allow disclosure of any subject covered by this
 9    stipulation or to modify this stipulation at any time in the interest of justice.
10          IT IS SO STIPULATED.
            Dated December 18, 2018
11

12   /s/Shawn W. Miller                                /s/ Bradley T. Austin              .
     Shawn W. Miller, Esq.                             Bradley T. Austin, Esq.
13   Haines & Krieger, LLC                             Snell & Wilmer, LLP
     8985 S. Eastern Avenue                            3883 Howard Hughes Parkway
14   Suite 350                                         Suite 1100
     Henderson, Nevada 89123                           Las Vegas, NV 89169
15   Attorneys for Plaintiff                           Attorneys for Defendant
     WILLIE D. HENRY                                   EQUIFAX
16
                                                       /s/ Shadd A. Wade                  .
17                                                     Shadd A. Wade, Esq.
                                                       Zieve, Brodnax & Steele, LLP
18                                                     9435 West Russell Road
                                                       Suite 120
19                                                     Las Vegas, NV 89148
                                                       Attorneys for Defendant
20                                                     DOVENMUEHLE

21
                                                   ORDER
22
            IT IS SO ORDERED.
23

24                                                      UNITED STATES MAGISTRATE JUDGE

25                                                              December 19, 2018
                                                        Dated: _______________________________
26

27

28
                                                     5 of 7
